Citation Nr: 1624088	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-06 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to an initial rating higher than 10 percent for chronic sinusitis.

5.  Entitlement to an initial rating higher than 10 percent for right shoulder disability.

6.  Entitlement to an initial rating higher than 10 percent for residual scarring from osteotomies of the left 2nd and 5th metatarsals.

7.  Entitlement to an initial rating higher than 10 percent for right knee disability.

8.  Entitlement to an initial compensable rating for bilateral pes planus.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2011, the Board remanded these claims for more development, and to clarify whether the Veteran wanted a personal hearing.  Subsequently, the Veteran had a personal hearing before the undersigned VLJ in August 2015.

The issue of entitlement to service connection for a hip condition was raised during the August 2015 hearing.  The issue of entitlement to a higher rating for the left knee is raised by the March 2016 independent medical opinion (received in April 2016).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a low back disability, to increased ratings for the right knee and for bilateral pes planus, and to a TDIU require additional development and are REMANDED to the AOJ .


FINDINGS OF FACT

1.  During his August 2015 hearing, the Veteran withdrew his claim for entitlement to service connection for a heart disability, as well as his claims for higher ratings for sinusitis, his right shoulder disability, and the residual scars on his left metatarsals.  He filed a statement reaffirming this desire shortly after the hearing.

2.  In resolving doubt in his favor, he has right ankle arthritis, which is related to service.

3.  His right knee disability manifests with painful limited motion that well-exceeds 30 degrees; with slight subluxation since July 2012; and with dislocated semilunar cartilage with pain, effusion, and locking since February 2011.

CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of his appeals for service connection for a heart disability, and for higher ratings for sinusitis, his right shoulder disability, and the residual scars on his left metatarsals.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for right ankle arthritis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

3.  The criteria are met for a separate 10 percent rating for the right knee under DC 5257 effective from July 2012; the criteria are met for a separate 20 percent rating under DC 5258 effective from February 2011; and, the criteria are not currently met for a higher rating under DC 5260.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260 (2015); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of appeals

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the claimant, the applicable claim number, and a statement that the appeal is being withdrawn, and it must also be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In August 2015, the Veteran's attorney stated during the hearing, and also signed a statement so indicating, that the Veteran wanted to withdraw his claims for service connection for a heart disability, as well as his claims for higher ratings for sinusitis, his right shoulder disability, and the residual scars on his left metatarsals.  The accompanying written statement contained his name and claim number, and clearly expressed his desire to withdraw the claims. 

As the Board had not yet issued a decision concerning these claims upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims are unwarranted, and the appeals are dismissed.  Id. 

Service connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran dislocated his ankle in November 1984.  His VA examinations did not reveal any current diagnosis of the right ankle.  However, private treatment records from November 2006 show the Veteran was diagnosed with mild osteoarthritis of the right ankle via radiological testing.  In March 2016, a private physician opined that the Veteran's arthritis was caused by the injury in service.  He indicated that arthritis takes time to appear, and that there would not be continuity of symptoms or treatment directly following that injury, but that there is causation between the injury and the development of his current arthritis.  

The Board finds the evidence in relative equipoise as to whether there is a current diagnosis, therefore doubt is resolved in his favor.  The only evidence addressing a relationship to service is positive, therefore service connection is granted.  

Increased rating for the right knee

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, which is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's right knee is currently rated as 10 percent disabling under DC 5260 for limited and painful flexion.  38 C.F.R. § 4.71a. 

Painful motion of a major joint caused by healed injury is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  38 C.F.R. § 4.59.  The Veteran is diagnosed with arthritis of the knee.  

Limited flexion of the knee is rated under DC 5260, which assigns a noncompensable rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a.  

His worst flexion measurements were reported by the March 2016 private medical opinion, at 90 degrees.  This level of impairment is noncompensable.  The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warranted a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  His VA examinations show functional loss of the right knee, but there is no evidence to suggest that his functional loss has ever resulted in flexion limited to 30 degrees, or in a close approximation of this level of loss, which is required for the next higher rating based on limited motion.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under DC 5257, slight recurrent subluxation and lateral instability is rated at 10 percent; moderate at 20 percent; and, severe at 30 percent.  38 C.F.R. § 4.71a, DC 5257.  The Veteran was found to have slight subluxation of the right knee at the July 2012 VA examination.  Neither subluxation or instability was shown earlier than July 2012, however, on remand the examiner will be asked whether it was present earlier.  Hart, supra.

The Board finds that the evidence also supports another separate rating under DC 5258, which assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  He was initially diagnosed with a torn meniscus in February 2011.  This diagnosis was confirmed by MRI in April 2012, which also showed effusion.  He has not complained of locking, but the July 2012 VA examination shows that he has abnormal patellar tracking, which closely approximates episodes of "locking."  The record also shows that in November 2014, the Veteran had a meniscectomy.  Therefore, in applying the benefit of the doubt, the Board finds he is entitled to this separate 20 percent rating starting from February 2011.  38 C.F.R. §§ 3.400(o), 4.3, 4.71a, DC 5258; Hart, supra.

The record does not show ankylosis, limited extension, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5261, 5262, or 5263 are not warranted at this time.

The Board does not find that referral for extraschedular consideration is warranted at this time, as this issue is being remanded for development and will be readjudicated.  





Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing the remaining claims.  
38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has asserted an increase in his right knee disability, which is also demonstrated by the record, therefore he must be given an updated examination.  His last VA examination was in July 2012.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is also evidence that he had surgery on his knee, but the treatment records are incomplete, so those must be obtained.  38 C.F.R. § 3.159.  However, because it is ascertainable that he meets the criteria for an increased rating from the available evidence, the Board is immediately granting an increased rating.  He is not prejudiced by this award, as the claim will be remanded for readjudication by the AOJ and eventually returned to the Board.


ORDER

The claims of entitlement to service connection for a heart disability, and to increased initial ratings for the right shoulder, residual scars of the left metatarsals, and sinusitis, are dismissed.

Service connection is granted for right ankle arthritis.

The claim for a higher initial disability rating for the right knee under DC 5260 is denied.

A separate 10 percent rating for the right knee under DC 5257 is granted, effective from July 2012.

A separate 20 percent rating for the right knee under DC 5258 is granted, effective from February 2011. 


REMAND

The remaining claims require additional development.

In regard to his low back, the VA examinations of record are not adequate.  The February 2009 VA examiner based his opinion on a lack of documentation of treatment, which is not appropriate.  The April 2012 VA examiner opined that the arthritis was not related to the treatment in service, without providing an opinion regarding aggravation.  Therefore, an updated VA examination must be conducted.  Further, updated treatment records should be obtained.

In regard to the right knee, the Veteran has asserted an increase in severity.  His last VA examination was in July 2012, therefore an updated VA examination must be conducted.  Further, the record shows that he had a meniscectomy and chondroplasty in November 2014.  Attempts must be made to obtain records of those procedures, as well as updated treatment records.

In regard to his flat feet, the Veteran has also asserted an increase in severity.  A March 2016 private medical opinion indicates the Veteran meets the criteria for "severe" pes planus, but does not adequately explain how he meets the criteria.  His last VA examination was in February 2009, therefore an updated VA examination must be conducted.  

The record suggests that the Veteran is unemployable due to his service-connected disabilities.  This issue is inextricably intertwined with the other claims on remand, and requires development as to his last employment.




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has had for his low back, right knee, and feet.  Make arrangements to obtain all records not already associated with the claims file.

Specifically ask him to provide a copy of the operative report on his right knee, from in or around November 2014, or to provide authorization for VA to obtain those records.  Specifically ask for records of treatment to his knee from the facility and doctor mentioned on page 10 of the August 2015 hearing transcript.

Specifically ask him to provide records from his private podiatrist (mentioned on pages 5 and 6 of the August 2015 hearing transcript) and private orthopedists and physical therapists (mentioned on pages 10, 14, 16, 19 and 24 of the August 2015 hearing transcript) or to provide authorization for VA to obtain them.  

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any low back disability is related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran was diagnosed with muscle spasms and muscle strain in September and November 1979, respectively.  In December 1990, he complained of pain and was diagnosed with sacro iliac syndrome, right side.  His job during service required him to load and unload missiles.  He has asserted that he was told in service that there was no real treatment for his back pain, aside from surgery, which he did not want to do.  He asserts that this is why he did not have treatment for his back directly following separation from service in 1991.  He further asserts that he has had continuous pain since service, which the examiner is asked to acknowledge and address in this examination opinion.  The examiner is asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that his current lumbar disabilities were present in service or were caused by symptoms or incidents in service.

The examiner is also asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's lumbar disability was caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by any or all of the Veteran's service-connected disabilities, which include: bilateral knee disabilities, bilateral pes planus, right ankle disability, residual scarring on the left metatarsals, a right shoulder disability, and sinusitis.

All opinions are to be supported with explanatory rationale.  

4.  Schedule the Veteran for an appropriate examination for a report on the current severity of his right knee.  The examiner is asked to review the records prior to the examination and to conduct a complete examination.  A history of his symptoms and complaints should be elicited.

The record shows the Veteran had a partial meniscectomy and a chondroplasty of the right knee in November 2014.  The examiner is asked to provide an opinion on whether this procedure required convalescence, and if so, for how long.  The examiner is asked to provide a list of all residual symptoms.

The examiner is asked to provide an opinion on whether it is as likely as not that right knee instability or subluxation were present prior to July 2012.  

The examiner is asked to provide an opinion on whether it is as likely as not that right knee had dislocated or injured meniscus prior to February 2011.

The examiner is asked to take range of motion measurements, and to provide an opinion on whether the Veteran has additional functional loss due to his right knee disability.  The examiner is asked to provide an opinion on the extent of functional loss, in terms of degrees of motion lost, if possible.  The record shows that he had extension to only 5 degrees at the July 2012 VA examination, however, that report also shows full extension.  The examiner is asked to reconcile these findings.

All opinions are to be supported by explanatory rationale.  

5.  Schedule the Veteran for an appropriate examination of the bilateral feet for a report on the current severity of bilateral pes planus.  The examiner is asked to provide a detailed list of all diagnoses related to his pes planus (either directly caused by his pes planus, or aggravated by his pes planus).  

He alleges pain on manipulation and that he has calluses on his feet.  A private medical opinion from March 2016 notes that he should be considered to have "severe" pes planus, but does not provide enough information into his current symptoms to support that opinion.  The examiner is therefore asked to provide an opinion on the severity of the Veteran's pes planus, notwithstanding the criteria contained within the rating schedule.  The examiner is asked to explain the reasons for whichever level of severity assigned.

The examiner is asked whether the Veteran has deformity due to the pes planus, and if so, whether it is marked?  Is there an indication of swelling on use?  Does the Veteran have characteristic callosities?  Is the weight-bearing line over or medial to the great toe?  Is there inward bowing of the tendo achillis?  Does he have marked pronation or marked inward displacement of the tendo achillis?  Does he have severe spasm of the tendo achillis on manipulation?  Are his symptoms improved by orthopedic shoes or appliances?

The examiner is asked to provide rationale for all opinions rendered.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


